         Case 8:19-ap-01047-TA Doc 3 Filed 03/20/19 Entered 03/20/19 12:20:43 Desc
                                Main2Document
          Case 8:19-ap-01047-TA Doc                PageEntered
                                       Filed 03/19/19   1 of 4 03/19/19 17:18:20 Desc
                                  AP-Summons Page 1 of 4


Attorney or Party Name, Address, Telephone &FAX Nos., State Bar No. &         FOR COURT USE ONLY
Email Address

Aaron E de Leest
banning Gill Diamond & Kollitz LLP
1900 Ave of the Stars 11th FI
Los Angeles, CA 90067
310-277-0077




PI intiff orAttorne for Plaintiff
                                        UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT QF CALIFORNIA -SANTA ANA
In re:

                                                                             cASE No.: 8:16-bk-13643-TA

 Nezamiddin Farmanfarmaian                                                    cHaPTER: 7


                                                                              ADVERSARY NUMBER:8:19-ap-01047-TA
                                                               Debtors .

Jeffrey I Golden


                                                               Plaintiffs)
                               Versus
                                                                                 SUMMONS AND NOTICE OF STATUS
                                                                                   CONFEREPJCE IN ADVERSARY
Easton &Easton, ~~P                                                                 PROCEEDING [LBR 7004-1]
(See Attachment A for names of additional defendants)
                                                           Defendant s



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a written response is
X4/18/2019. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                June 6, 2019
             Time:                10:00 AM
             Hearing Judge:       Theodor Albert
             Location:            411 W Fourth St., Crtrm 56, Santa Ana, CA 92701



           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California..

December 2016                                                  Page 1                       F 7OQ4-1.SUMMONS.ADV.PROC
      Case 8:19-ap-01047-TA Doc 3 Filed 03/20/19 Entered 03/20/19 12:20:43 Desc
                             Main2Document
       Case 8:19-ap-01047-TA Doc                PageEntered
                                    Filed 03/19/19   2 of 4 03/19/19 17:18:20 Desc
                               AP-Summons Page 2 of 4


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. Acourt-approved joint status report form is available on the court's website (I.BR form F
7016-1.STATUS.REPORT)with an attachment for additional parties if necessary(LBR form F
7016-1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose'other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: March 19. 2019




                                                                                        By:        "s/" Elizabeth Steinberg
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                Paget                         F ~TOOA~-1.SUMMOPIS.ADV.PROC
      Case 8:19-ap-01047-TA Doc 3 Filed 03/20/19 Entered 03/20/19 12:20:43 Desc
                             Main2Document
       Case 8:19-ap-01047-TA Dac                PageEntered
                                    Filed 03/19/19   3 of 4 03/19/19 17:18:20 Desc
                               AP-Summons Page 3 of 4



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Jeffrey I Golden                                                             Easton &Easton, LLP
                                                                             Margeaux O'Brien
                                                                             Carolyn Farmanfarmaian
                                                                             Nezamiddin Farmanfarmaian
                                                                             Carolyn Farman
                                                                             Deen Farmaian
                                                                             Nezem Farmanfarmaian
                                                                             Nezameddin Farmanfarmaian
                                                                             Deen Farman




           This form is mandatory. it has been approved for use in the United States Bankruptcy Court for the Central District of California.
                                                            ATTACHMENTA
        Case 8:19-ap-01047-TA                   Doc 3 Filed 03/20/19 Entered 03/20/19 12:20:43                                    Desc
                                                 Main Document    Page 4 of 4
                                     PROOF OF SERVICE OF DOCUN'IENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1900
Avenue of the Stars, 11th Floor, Los Angeles, CA 90067-4402.

A true and correct copy of the foregoing document entitled (specify): SUMMONS AND NOTICE OF STATUS
CONFERENCE !N ADVERSARY PROCEEDING, along with a copy of the Chapter 7 Trustee's Complaint:(1) To
Avoid and Recover Post-Petition Transfers; L2LFor Declaratory Relief;(3) For Turnover; and (4) For Revocation of
Discharge will. be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
March 20, 2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Jeffrey I Golden (TR) Iwerner@wgllp.com, jig@trustesolutions.net;kadele@wgllp.com;ifisk@wgllp.com

United States Trustee(SA) ustpregion16.sa.ecf@usdoj.gov

Aaron E de Leest on behalf of Plaintiff Jeffrey I Golden
aed@dgdk.com, danninggill@gmail.com;adeleest@ecf.infaruptcy.com

                                                                                   ❑ Service information continued on attached page.

2. SERVED BY UNITED STATES MAILS CERTIFIED, RETURN RECEIPT REQUESTED: On March 20, 2019,
served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
certified, return receipt requested, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Easton &Easton, LLP                              Margeaux O'Brien                                   Carolyn Farmanfarmaian
650 Town Center Drive, Suite 1850                4614 Mirador Place                                 29841 Stordahl Circle
Costa Mesa, CA 92626                             Tarzana, CA 91356                                  Laguna Niguel, CA 92677

Nezamiddin Farmanfarmaian                        Ariy. for Nezamiddin Farmanfarmaian                Hon. Theodor C. Albert
30092 Ivy Glenn Dr Ste 210                       Timothy McFarlin                                   United States Bankruptcy Judge
Laguna Niguel, CA 92677                          4 Park Plaza, Ste 1025                             411 W,Fourth Street, Suite 5085
                                                 Irvine, CA 92614                                   Santa Ana, CA 92701

                                                                                   ❑ Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on                         ,
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented
in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes
a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

                                                                                   D Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


                                                                                                 /f
 March 20, 2019                          Beverly Lew                                                    ~•~~           ----'~—~~~~u
 Date                                    Printed Name                                          Signature

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
tune zo~z                                                                                    F 9013-3.1.PROOF.SERVICE
